—Judgment, Supreme Court, New York County (Charles Ramos, J.), entered October 23, 1997, brought up for review pursuant to CPLR 5501 (c) by the appeal from the prior order of the same court and Justice, entered September 12, 1997, granting plaintiffs’ motion for summary judgment, which, to the extent appealed from as limited by the briefs, entitled plaintiffs to recover from defendant-appellant Sutton East Associates the principal sum of $430,000 and to recover from defendant-appellant American Dream Realty Corp. the principal sum of $200,000, unanimously affirmed, without costs.
In this action for the return of down payments made in real estate transactions, the unambiguous provision contained in both of the subject contracts of purchase and sale that the contracts would be null and void absent a closing by a certain date was properly given its plain and ordinary meaning by the motion court, without reference to extrinsic facts (see, Rosalie Estates v Colonia Ins. Co., 227 AD2d 335, 336). No triable issue is raised as to waiver or estoppel (see, e.g., Massachusetts Mut. Life Ins. Co. v Gramercy Twins Assocs., 199 AD2d 214). We have considered appellants’ remaining arguments and find them to be unavailing. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.